NUMBER 13-09-00419-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  LAWYERS TITLE INSURANCE CORPORATION
 

On Petition for Writ of Mandamus
 

MEMORANDUM OPINION

Before Justices Rodriguez, Garza and Vela
Memorandum Opinion Per Curiam (1)

	Relator, Lawyers Title Insurance Corporation, filed a petition for writ of mandamus
by which it requests that this Court direct respondent, the Honorable John B. Martinez,
presiding judge of County Court at Law No. 3 of Nueces County, Texas, to vacate his June
10, 2009 order striking relator's plea in intervention in trial court cause number 02-62076-3,
styled Snyder v. Beach View Estates, Inc., et al.  On July 17, 2009, we denied relator's
request to stay the underlying proceedings and requested responses to relator's petition
from the real parties in interest, Jeff Snyder, as Executor of the Estate of James R. Snyder
and as the Representative, Shareholder and Director of Beach View Estates, Inc., on
behalf of Beach View Estates, Inc. and the Estate of James R. Snyder, Beach View
Estates, Inc., Jeffrey C. Frahm, and Kathleen Frahm.
	This Court, having examined and fully considered the petition for writ of mandamus,
the responses thereto, and relator's reply, is of the opinion that relator has not shown itself
entitled to the relief sought and the petition should be denied.  See Tex. R. App. P. 52.8(a). 
Accordingly, the petition for writ of mandamus is DENIED.

								PER CURIAM

Memorandum Opinion delivered and 
filed on the 14th day of August, 2009.
1.  See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) ("When
denying relief, the court may hand down an opinion but is not required to do so.").